



Exhibit 10.2
DROPBOX, INC.
2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
NOTICE OF GRANT OF RESTRICTED STOCK
Unless otherwise defined herein, the terms defined in the Dropbox, Inc. 2018
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Award Agreement which includes the Notice of Grant of
Restricted Stock (the “Notice of Grant”), the Terms and Conditions of Restricted
Stock Grant, attached hereto as Exhibit A, and all other exhibits, appendices,
and addenda attached thereto, including the Vesting Terms attached hereto as
Exhibit B and the Country-Specific Terms and Conditions for Participants Outside
the U.S. in the Country Addendum attached hereto as Exhibit C (the “Country
Addendum”) (the “Award Agreement”).


Participant Name: Timothy Young
Address: ####
The Participant named above has been granted the right to receive an Award of
Shares of Restricted Stock, subject to the terms and conditions of the Plan and
this Award Agreement, as follows:
Grant Number:
Date of Grant: December 1, 2020
Vesting Commencement Date:
Target Number of Shares
of Restricted Stock:1

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Shares of Restricted Stock will be scheduled to vest and the Company’s right
to reacquire the Restricted Stock will be scheduled to lapse based upon the
satisfaction of the market-based and service‑based vesting conditions set forth
in Exhibit B.


By accepting this Award, Participant acknowledges receipt of a copy of the Plan
and agrees (i) that this Award of Restricted Stock is granted under and governed
by the terms and conditions of the Plan and this Award Agreement, (ii) that
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel, and fully understands
all provisions of the Plan and this Award Agreement, (iii) to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Award Agreement, and (iv) to notify
Dropbox, Inc. (the “Company”) upon any change in the residence address indicated
below.


By clicking “Accept” on the Shareworks award acceptance page, Participant is
providing his or her acceptance of this Award and his or her agreement with all
terms and conditions of the Award, as set forth in the Plan and this Award
Agreement.

1 The number of shares subject to this Restricted Stock Award shall be
calculated by dividing (i) $10,000,000 by (ii) the weighted average closing
price of a share of the Corporation’s Class A common stock for the trading days
occurring in the month prior to the month of the Date of Grant, as reported on
The Nasdaq Global Select Market.



--------------------------------------------------------------------------------











In addition, if Participant resides in Canada, Germany, Japan, Singapore,
Sweden, the United Kingdom, or the United States and does not wish to receive
this Award and/or does not consent and agree to the terms and conditions on
which the Award is offered, as set forth in the Plan and this Award Agreement,
then Participant must reject this Award by notifying the Company at Dropbox,
Inc., Attention: Stock Administration, 1800 Owens Street, Suite 200, San
Francisco, CA 94158 no later than 30 days following the Date of Grant, in which
case the Award will be cancelled. Participant’s failure to notify the Company of
his or her rejection of the Award within this specified period will constitute
the Participant’s acceptance of this Award and his or her agreement with all
terms and conditions of the Award, as set forth in the Plan and this Award
Agreement.


                        



PARTICIPANTDROPBOX, INC.SignatureSignaturePrint Name Print NameTitle































--------------------------------------------------------------------------------

































EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1.Grant of Shares of Restricted Stock. The Company hereby grants to the
individual (“Participant”) named in the Notice of Grant of Restricted Stock of
this Award Agreement (the “Notice of Grant”) under the Plan an Award of Shares
of Restricted Stock, subject to the terms and conditions of this Award Agreement
and the Plan, which is incorporated herein by reference. Subject to Section
19(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and this Award Agreement, the terms and conditions of the Plan shall
prevail.
2.Vesting Schedule. Except as provided in Section 3 and subject to Sections 4
and 7, the Shares of Restricted Stock awarded by this Award Agreement will vest
in accordance with the vesting provisions set forth in the Notice of Grant.
Shares of Restricted Stock scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in accordance with any of the
provisions of this Award Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
3.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Shares of Restricted Stock subject to this Award Agreement at any time,
subject to the terms of the Plan. If so accelerated, such Shares of Restricted
Stock will be considered as having vested as of the date specified by the
Administrator.


1.Forfeiture Upon Termination as a Service Provider. Unless specifically
provided otherwise in this Award Agreement or other written agreement between
Participant and the Company or any of its Subsidiaries or Parents, as
applicable, the balance of the Shares of Restricted Stock that have not vested
as of the time Participant ceases to be a Service Provider for any or no reason
will be forfeited and automatically transferred to and reacquired by the Company
at no cost to the Company upon the date of such termination and Participant will
have no further rights thereunder. Participant will not be entitled to a refund
of the price paid for the Shares of Restricted Stock, if any, returned to the
Company pursuant to this Section 4. Participant hereby appoints the Escrow Agent
with full power of substitution, as Participant’s true and lawful
attorney-in-fact with



--------------------------------------------------------------------------------



irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination of service.
2.Tax Consequences. Participant has reviewed with his or her own tax advisors
the U.S. federal, state, local and non-U.S. tax consequences of this investment
and the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be solely
responsible for Participant’s own Tax-Related Items (as defined in Section 7
below) that may arise as a result of this investment or the transactions
contemplated by this Award Agreement.
3.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, provided such designation is valid under
Applicable Laws, or if no beneficiary survives Participant, the administrator or
executor of Participant’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
4.Tax-Related Items
a.Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or any Parent or Subsidiary to which Participant is providing
services (together, the “Service Recipients”), the ultimate liability for any
tax and/or social insurance liability obligations and requirements in connection
with the Shares of Restricted Stock, including, without limitation, (i) all
federal, state, and local taxes (including Participant’s Federal Insurance
Contributions Act (FICA) obligations) that are required to be withheld by any
Service Recipient or other payment of tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant, (ii)
Participant’s and, to the extent required by any Service Recipient, the Service
Recipient’s fringe benefit tax liability, if any, associated with the grant,
vesting, or release from escrow of the Shares of Restricted Stock, the filing of
an election under Section 83(b) of the Code (the “83(b) Election”) with respect
to the Shares of Restricted Stock, or the sale of Shares, and (iii) any other
Service Recipient taxes the responsibility for which Participant has, or has
agreed to bear, with respect to the Shares of Restricted Stock (or exercise
thereof or issuance of Shares thereunder) (collectively, the “Tax-Related
Items”), is and remains Participant’s sole responsibility and may exceed the
amount actually withheld by the applicable Service Recipient(s). Participant
further acknowledges that no Service Recipient (A) makes any representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Shares of Restricted Stock, including, but not limited to, the
grant, vesting or release from escrow of the Shares of Restricted Stock, the
filing of an 83(b) Election with respect to the Shares of Restricted Stock, the
subsequent sale of Shares acquired pursuant to this Award Agreement and the
receipt of any dividends or other distributions (subject to Section 12(f)), and
(B) makes any commitment to and is under any obligation to structure the



--------------------------------------------------------------------------------



terms of the grant or any aspect of the Shares of Restricted Stock to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Participant understands that Section 83 of the Code taxes
as ordinary income the difference between the purchase price, if any, for the
Shares and the Fair Market Value of the Shares as of each vesting date. If
Participant is a U.S. taxpayer, Participant understands that Participant may
elect, for purposes of U.S. tax law, to be taxed at the time the Shares are
granted rather than when such Shares vest by filing an 83(b) Election with the
IRS within thirty (30) days from the date of grant of the Restricted Stock
Award.
b.Tax Withholding. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 12, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of all Tax-Related Items. When
Shares of Restricted Stock are vested, Participant generally will recognize
immediate U.S. taxable income if Participant is a U.S. taxpayer. If Participant
is a non-U.S. taxpayer, Participant will be subject to applicable taxes in his
or her jurisdiction. The Administrator, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may permit Participant to
satisfy such Tax-Related Items, in whole or in part (without limitation), if
permissible by applicable local law, by (i) requiring Participant to make a
payment in a form acceptable to the Company, (ii) withholding in Shares to be
released from the escrow established pursuant to Section 12, (iii) withholding
from Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Service Recipient, (iv) delivering to the Company already
vested and owned Shares having a fair market value equal to such Tax Tax-Related
Items, or (v) withholding from proceeds of the sale of Shares released from the
escrow established pursuant to Section 12 either through a voluntary sale or
through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization without further consent). To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to satisfy any Tax-Related Items by reducing the number
of Shares otherwise deliverable to Participant and, until determined otherwise
by the Company, this will be the method by which such Tax-Related Items are
satisfied. The Company may withhold or account for Tax-Related Items by
considering statutory or other withholding rates, including minimum or maximum
rates applicable in Participant’s jurisdiction(s). Further, if Participant is
subject to tax in more than one jurisdiction between the Date of Grant and a
date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges and agrees that the Company and/or the Service
Recipient (and/or former employer, as applicable) may be required to withhold or
account for tax in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of such Tax-Related Items hereunder at
the time of the applicable tax event for any Shares, Participant will
permanently forfeit such Shares, and such Shares will be returned to the Company
at no cost to the Company.
c.No Representations. Participant has reviewed with his or her own tax advisers
the U.S. federal, state, local and non-U.S. tax consequences investment and the



--------------------------------------------------------------------------------



transactions contemplated by this Award Agreement. With respect to such matters,
Participant relies solely on such advisers and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.


a.Company’s Obligation to Release Shares. For clarification purposes, in no
event will the Company release Shares from the escrow established pursuant to
Section 12 unless and until arrangements satisfactory to the Administrator have
been made for the payment of Participant’s Tax Withholding Obligation. If
Participant fails to make satisfactory arrangements for the payment of such Tax
Withholding Obligations hereunder at the time any applicable Shares of
Restricted Stock otherwise are scheduled to vest pursuant to Sections 2 or 3, at
the time Participant’s Tax Withholding Obligations otherwise become due,
Participant will permanently forfeit such Shares of Restricted Stock to which
Participant’s Tax Withholding Obligation relates and any right to receive Shares
thereunder and such Shares of Restricted Stock will be returned to the Company
at no cost to the Company.
5.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account) or the Escrow Agent. Except as provided in
Section 12(f), after such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
6.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW IS AT THE WILL OF THE APPLICABLE SERVICE
RECIPIENT, AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED
STOCK AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF ANY SERVICE RECIPIENT TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER, SUBJECT TO APPLICABLE LAW, WHICH
TERMINATION, UNLESS PROVIDED OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY TIME,
WITH OR WITHOUT CAUSE.



--------------------------------------------------------------------------------



7.Grant is Not Transferable. Except for the escrow described in Section 12 or
transfer of the Shares to the Company or its assignees contemplated by this
Award Agreement, and except to the limited extent provided in Section 6, the
unvested Shares subject to this Award Agreement and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process until such Shares shall have
vested in accordance with the provisions of this Award Agreement. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
unvested Shares subject to this Award Agreement, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, the then-unvested Shares of Restricted Stock will thereupon be
forfeited at no cost to the Company and Participant will have no further rights
thereunder.
8.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
9.Escrow of Shares.
a.All Shares of Restricted Stock will, upon execution of this Award Agreement,
be delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.
b.The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow and while acting in
good faith and in the exercise of its judgment.
c.Upon Participant ceasing to be a Service Provider for any reason, the Escrow
Holder, upon receipt of written notice of such termination, will take all steps
necessary to accomplish the transfer of the unvested Shares of Restricted Stock
to the Company. Participant hereby appoints the Escrow Holder with full power of
substitution, as Participant’s true and lawful attorney‑in‑fact with irrevocable
power and authority in the name and on behalf of Participant to take any action
and execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares of Restricted Stock to the Company upon such
termination.
d.The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
e.Subject to the terms hereof, Participant shall have all the rights of a
stockholder with respect to such Shares while they are held in escrow, including
without limitation, the right to vote the Shares and receive any cash dividends
declared thereon (subject to subsection (f) below).
f.In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination,



--------------------------------------------------------------------------------



repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares, the
Shares of Restricted Stock will be increased, reduced or otherwise changed, and
by virtue of any such change Participant will in his or her capacity as owner of
unvested Shares of Restricted Stock be entitled to new or additional or
different shares of stock, cash or securities (other than rights or warrants to
purchase securities); such new or additional or different shares, cash or
securities will thereupon be considered to be unvested Shares of Restricted
Stock and will be subject to all of the conditions and restrictions which were
applicable to the unvested Shares of Restricted Stock pursuant to this Award
Agreement. If Participant receives rights or warrants with respect to any
unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. The Administrator in its absolute discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.
g.The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Dropbox, Inc., 1800
Owens Street, Suite 200, San Francisco, CA 94158, or at such other address as
the Company may hereafter designate in writing.
11.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Shares of Restricted Stock
awarded under the Plan or future Shares of Restricted Stock that may be awarded
under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any online or electronic system established and maintained by the
Company or a third party designated by the Company, now or in the future.
Participant must provide the Company or any designated third party administrator
with a paper copy of any documents if his or her attempted electronic delivery
of such document fails.
12.No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
13.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his



--------------------------------------------------------------------------------



or her heirs, executors, administrators, successors and assigns. The rights and
obligations of Participant under this Award Agreement may be assigned only with
the prior written consent of the Company.
14.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or non-U.S. law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) or the Escrow
Holder hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, clearance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company. Subject to the terms of the Award Agreement and the
Plan, the Company shall not be required to issue any certificate or certificates
for (or make any entry on the books of the Company or of a duly authorized
transfer agent of the Company of) Shares hereunder prior to the lapse of such
reasonable period of time following the Date of Grant of the Shares of
Restricted Stock as the Administrator may establish from time to time for
reasons of administrative convenience.
15.Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
16.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
17.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Administrator at
any time.
18.Modifications to the Award Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or



--------------------------------------------------------------------------------



income recognition under Section 409A in connection with this Award of Shares of
Restricted Stock.
19.Governing Law; Venue; Severability. This Award Agreement and the Shares of
Restricted Stock are governed by the internal substantive laws, but not the
choice of law rules, of California. For purposes of litigating any dispute that
arises under this Restricted Stock Award or this Award Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California, and
agree that such litigation will be conducted in the courts of San Francisco
County, California, or the United States federal courts for the Northern
District of California, and no other courts, where this Award Agreement is made
and/or to be performed. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Award Agreement shall continue in full force and effect.
20.Entire Agreement. The Plan is incorporated herein by this reference. The Plan
and this Award Agreement (including the appendices and exhibits referenced
herein) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.
21.Country Addendum. The Restricted Stock grant shall be subject to any
additional terms and conditions set forth in the Country Addendum for
Participant’s country, attached hereto as Exhibit C. Moreover, if Participant
relocates to one of the countries included in the Country Addendum, if any, the
terms and conditions for such country will apply to Participant to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Country Addendum
constitutes part of this Award Agreement.


* * *









































--------------------------------------------------------------------------------



































EXHIBIT B
VESTING TERMS
1.Market-Based Condition. The Target Number of Shares of Restricted Stock (the
“Target Shares”) shall be allocated into three separate tranches (each, a “Grant
Tranche”) as follows:
i.1/3rd of the Target Number of Shares of Restricted Stock will be allocated to
the First Measurement Period (the “First Grant Tranche”);
ii.1/3rd of the Target Number of Shares of Restricted Stock will be allocated to
the Second Measurement Period (the “Second Grant Tranche”); and
iii.1/3rd of the Target Number of Shares of Restricted Stock will be allocated
to the Third Measurement Period (the “Third Grant Tranche”).
If the Target Shares are not evenly divisible into the three Grant Tranches,
then any fractional number of Target Shares that would otherwise be allocated to
a Grant Tranche shall be allocated to the next Grant Tranche, until the
fractional number of Target Shares sum to a whole Target Share.
The actual number of Shares subject to each Grant Tranche that will vest will be
determined based upon the achievement of Company Stock Price Target(s) during
the applicable Measurement Period and the satisfaction of the applicable
service‑based vesting conditions, all in accordance with this Exhibit B.
1.Company Stock Price. Except as set forth in Sections 3 through 5 of this
Exhibit B, on each trading day that a Company Stock Price Target in the table
below (the “Table”) is achieved during a Measurement Period (each, an
“Achievement Date”), a number of Shares subject to the Grant Tranche for that
Measurement Period will become eligible to vest (such Shares, the “Eligible
Shares”) equal to (a) the product of (x) the Target Shares allocated to that
Grant Tranche multiplied by (y) the percentage indicated in the “Multiplier”
column of the Table that corresponds to such Company Stock Price Target that was
achieved (rounded to the nearest whole Share), minus (b) the number of Shares
subject to the Grant Tranche that already became Eligible Shares upon the
achievement of any lower Company Stock Price Target (if any). Such Eligible
Shares will vest (a) in full on the applicable Vesting Date subject to
Participant satisfying the Service Condition through such date, or (b) to the
extent provided under Sections 4 or 5. Except in



--------------------------------------------------------------------------------



connection with a Change in Control as set forth in Section 5 of this Exhibit B,
no partial achievement will occur and no Shares will become Eligible Shares for
achievement between two Company Stock Price Targets. For the avoidance of doubt,
(a) more than one Company Stock Price Target may be achieved on a particular
Achievement Date (which will result in the cumulative number of Eligible Shares
for the applicable Grant Tranche being equal to the product obtained by
multiplying (x) the Target Shares allocated to that Grant Tranche multiplied by
(y) the percentage indicated in the “Multiplier” column of the Table that
corresponds to the highest Company Stock Price Target that was achieved on such
date), and (b) each Company Stock Price Target may only be achieved once during
a Measurement Period (such that once any Share subject to the Award has become
an Eligible Share, no decrease in the Company Stock Price will cause such Share
to cease to be an Eligible Share).











--------------------------------------------------------------------------------




First Grant TrancheCompany Stock Price Target*MultiplierLess than
$10.000%$10.0025%$15.0050%$20.00100%$25.00150%$30.00200%$35.00250%$40.00300%Second
Grant TrancheCompany Stock Price Target*MultiplierLess than
$10.000%$10.0025%$15.0050%$21.50100%$25.00150%$30.00200%$35.00250%$40.00300%Third
Grant TrancheCompany Stock Price Target*MultiplierLess than
$10.000%$10.0025%$15.0050%$23.50100%$25.00150%$30.00200%$35.00250%$40.00300%



* In order to prevent diminution or enlargement of the benefits or potential
benefits intended to be made available under this Award Agreement, the
Administrator shall make appropriate adjustments to the Company Stock Price
Targets to reflect any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split‑up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares.
For example, assume (i) the Company Stock Price as of February 15, 2021 is
$10.10 and (ii) the Company Stock Price as of April 15, 2021 is $17.50. February
15, 2021 would be the first Achievement Date, which would result in 25% of the
First Grant Tranche Target Shares becoming Eligible Shares. April 15, 2021 would
be an Achievement Date that results in an additional 25% of the First Grant
Tranche Target Shares becoming Eligible Shares (equal to (x) the 50% of the
First Grant Tranche Target Shares that corresponds to the $15.00 Company Stock



--------------------------------------------------------------------------------



Price Target minus (y) the 25% of the First Grant Tranche Target Shares that had
previously become Eligible Shares). Such Eligible Shares would vest (a) in full
on the Vesting Date of the First Grant Tranche (February 15, 2022) subject to
Participant satisfying the Service Condition through such date, or (b) to the
extent provided under Sections 4 or 5.
1.Service Condition and Forfeiture. Except as otherwise provided in Sections 4
or 5, (a) in order for any Shares hereunder to become Eligible Shares,
Participant must have continuously satisfied the Service Condition through the
applicable Achievement Date, and (b) in order for any Eligible Shares to vest,
Participant must satisfy the Service Condition through the applicable Vesting
Date. Upon the end of each Measurement Period, any Shares subject to this Award
that may no longer become Eligible Shares due to the failure to achieve the
applicable Company Stock Price Target will be immediately forfeited and returned
to the Company, and Participant will have no further rights with respect to such
Shares.
2.Qualified Termination.
a.Non-CIC Qualified Termination. If Participant experiences a Non-CIC Qualified
Termination (as defined in the Severance Agreement) after the commencement of a
Measurement Period but prior to the Vesting Date of the Grant Tranche relating
to such Measurement Period, then 25% of the number of Shares allocated to such
Grant Tranche that became Eligible Shares prior to the date of the Non-CIC
Qualified Termination or any portion of the Grant Tranche would have become
Eligible Shares had Participant remained employed by the Company through the end
of the Measurement Period (or if a Change in Control occurs prior to the end of
the Measurement Period, through the date of the Change in Control) based on the
actual achievement of the Company Stock Price Targets for such Measurement
Period will vest on the Vesting Date immediately following the completion of
such Measurement Period (or, if earlier, immediately prior to a Change in
Control), subject to Participant satisfying the conditions set forth in Section
5 of the Severance Agreement. For the avoidance of doubt, notwithstanding
anything in the Severance Agreement to the contrary, the equity vesting benefits
under Sections 3(a)(iii) of the Severance Agreement will not apply to any of the
Shares subject to the Award.
b.CIC Qualified Termination. If Participant experiences a CIC Qualified
Termination (as defined in the Severance Agreement) prior to the Vesting Date of
a Grant Tranche, then the number of Shares allocated to such Grant Tranche that
are Eligible Shares and that will vest as of immediately prior to the Change in
Control will be determined pursuant to Section 5 of this Exhibit B as if
Participant had remained employed by the Company through the date of the Change
in Control, subject to Participant satisfying the conditions set forth in
Section 5 of the Severance Agreement. For the avoidance of doubt,
notwithstanding anything in the Severance Agreement to the contrary, the equity
vesting benefits under Sections 3(b)(iv) of the Severance Agreement will not
apply to any of the Shares subject to the Award.
3.Change in Control. If a Change in Control occurs prior to the Vesting Date of
a Grant Tranche and Participant satisfies the Service Condition through the date
of the Change in Control, then the following rules will apply.
i.If the Measurement Period for such Grant Tranche has not yet ended:



--------------------------------------------------------------------------------



1.Immediately prior to the Change in Control, rather than applying the
definition of “Company Stock Price” below, “Company Stock Price” instead will
mean the Per Share Deal Price. “Per Share Deal Price” means the value of the
total amount of consideration received or potentially receivable for a Share by
holders of the Company’s Class A Common Stock in connection with the Change in
Control. The value of any non-cash consideration will be determined in good
faith by the Administrator.
2.After determining the Company Stock Price under Section 5(a)(i) of this
Exhibit B, the same rules under the Table apply in determining whether any
additional Company Stock Price Targets are achieved and additional Shares
subject to this Award will become Eligible Shares; provided, however, that if
Company Stock Price as determined under Section 5(a)(i) of this Exhibit B is
greater than $25.00 but falls between two Company Stock Price Targets set forth
in the Table, an additional number of Shares subject to the Grant Tranche will
become Eligible Shares equal to (a) the product obtained by multiplying (x) the
Target Shares allocated to the Grant Tranche multiplied by (y) the percentage
determined based on a linear interpolation between (A) the percentage indicated
in the “Multiplier” column of the Table that corresponds to the Company Stock
Price Target in the Table that is greater than but closest to the Company Stock
Price determined under Section 5(a)(i) of this Exhibit B and (B) the percentage
indicated in the “Multiplier” column of the Table that corresponds to the
Company Stock Price Target in the Table that is less than but closest to the
actual Company Stock Price determined under Section 5(a)(i) of this Exhibit B
(rounded to the nearest whole Share), minus (b) the number of Shares subject to
the Grant Tranche that already became Eligible Shares upon the achievement of
any lower Company Stock Price Target (if any).
i.After applying the rules in Section 5(a) of this Exhibit B (if applicable),
all Eligible Shares (including any Shares that become Eligible Shares under
Section 5(a) of this Exhibit B) will vest as of immediately prior to the Change
in Control.
For example, assume (i) the Company Stock Price as of February 15, 2021 is
$10.10 and (ii) there is a Change in Control on July 1, 2021 for a Per Share
Deal Price of $27.50. February 15, 2021 would be the first Achievement Date,
which would result in 25% of the First Grant Tranche Target Shares becoming
Eligible Shares. Due to the Change in Control, the Company Stock Price would be
equal to the Per Share Deal Price ($27.50), which would result in (i) an
additional 150% of the First Grant Tranche Target Shares becoming Eligible
Shares (equal to (x) the 175% of the First Grant Tranche Target Shares
determined under clause (a) of Section 4(a)(ii) of this Exhibit B minus (y) the
25% of the First Grant Tranche Target Shares that had previously become Eligible
Shares) and (ii) 175% of the Second Grant Tranche Target Shares and 175% of the
Third Grant Tranche Target Shares becoming Eligible Shares. All of such Eligible
Shares would vest as of immediately prior to the Change in Control.
1.Definitions.
i.“Company Stock Price” means the weighted average closing price of a Share as
reported on a Securities Exchange for any thirty (30) consecutive trading day
period occurring within a Measurement Period.



--------------------------------------------------------------------------------



ii.“Company Stock Price Target” means each Company Stock Price set forth in the
Table.
iii.“Measurement Period” means each of the following periods:
1.the period (a) commencing on January 1, 2021, and (b) ending on December 31,
2021 (the “First Measurement Period” and the Shares subject to the Award covered
by the First Measurement Period, the “First Grant Tranche”);
2.the period (a) commencing on January 1, 2022, and (b) ending on December 31,
2022 (the “Second Measurement Period” and the Shares subject to the Award
covered by the Second Measurement Period, the “Second Grant Tranche”); and
3.the period (a) commencing on January 1, 2023, and (b) ending on December 31,
2023 (the “Third Measurement Period” and the Shares subject to the Award covered
by the Third Measurement Period, the “Third Grant Tranche”).
i.“Quarterly Vesting Date” means each of February 15, May 15, August 15, and
November 15.
ii.“Securities Exchange” means an established national securities exchange or
automated quotation system (e.g., the New York Stock Exchange, The Nasdaq Global
Select Market, or The Nasdaq Global Market).
iii.“Service Condition” means Participant continuously remaining a Service
Provider.
iv.“Severance Agreement” means the Change in Control and Severance Agreement by
and between the Company and Participant dated January 14, 2020.
v.“Vesting Date” means the first Quarterly Vesting Date to occur following the
end of each Measurement Period.













































--------------------------------------------------------------------------------



EXHIBIT C
COUNTRY-SPECIFIC TERMS AND
CONDITIONS FOR PARTICIPANTS OUTSIDE
THE U.S. (THE “COUNTRY ADDENDUM”)
Terms and Conditions
This Country Addendum includes additional terms and conditions that govern the
Award of Restricted Stock granted to Participant under the Plan if Participant
works and/or resides in one of the countries listed below. If Participant is a
citizen or resident of a country (or is considered as such for local law
purposes) other than the one in which he or she is currently working or if
Participant relocates or transfers to another country after receiving the Award
of Restricted Stock, or is considered a resident of another country for local
law purposes, the Company will, in its discretion, determine the extent to which
the terms and conditions contained herein will be applicable to Participant.
Certain capitalized terms used but not defined in this Country Addendum shall
have the meanings set forth in the Plan, and/or the Notice of Grant of
Restricted Stock and Terms and Conditions of Restricted Stock Grant to which
this Exhibit C is attached.
Notifications
This Country Addendum may also include information regarding certain other
issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the countries listed in this Country
Addendum as of January 2020 (except as otherwise noted below). Such laws are
often complex and change frequently. As a result, Participant should not rely on
the information in this Country Addendum as the only source of information
relating to the consequences of his or her participation in the Plan because the
information may be outdated at the time of the applicable tax event with respect
to the Shares of Restricted Stock, or when Participant subsequently sells Shares
acquired under the Plan.
In addition, the notifications are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working and/or residing (or is considered as
such for local law purposes) or if Participant moves or transfers to another
country after receiving the Award of Restricted Stock, the information contained
in this Country Addendum may not be applicable to Participant in the same
manner.



























--------------------------------------------------------------------------------





GENERAL TERMS AND CONDITIONS
FOR PARTICIPANTS OUTSIDE THE U.S.
1.Nature of Grant. In accepting this Award, Participant acknowledges,
understands and agrees that:
i.the vesting of the Shares of Restricted Stock pursuant to the vesting schedule
contained in this Award Agreement is earned only by continuing as a Service
Provider;
ii.the act of being hired or being granted the Shares of Restricted Stock will
not result in vesting of such Shares;
iii.the Shares of Restricted Stock and the Notice of Grant do not constitute an
express or implied promise of continued engagement as a Service Provider for the
vesting period, for any period, or at all, and do not interfere in any way with
Participant’s right or the right of the Employer to terminate his or her
relationship as a Service Provider at any time, with or without cause, subject
to Applicable Laws;
iv.the Plan is established voluntarily by the Company, it is discretionary in
nature and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
v.the grant of the Shares of Restricted Stock is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock, or benefits in lieu of Restricted Stock, even if
Shares of Restricted Stock have been granted in the past;
vi.all decisions with respect to future Awards of Restricted Stock or other
Awards, if any, will be at the sole discretion of the Company;
vii.Participant is voluntarily participating in the Plan;
viii.the Shares of Restricted Stock, and the income from and value of the same,
are not intended to replace any pension rights or compensation;
ix.the Shares of Restricted Stock, and the income and value of same, are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, holiday pay, bonuses, long-service awards, leave-related payments,
holiday top-up, pension or retirement or welfare benefits or similar payments;
x.the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
xi.for purposes of the Shares of Restricted Stock, Participant’s status as a
Service Provider will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Subsidiary (regardless
of the reason for such termination and whether or not later to be found invalid
or in breach of employment laws in the jurisdiction where Participant is a
Service Provider or the terms of Participant’s employment or service agreement,
if any) and, unless otherwise expressly provided in this Award Agreement
(including by reference in the Notice of Grant to other arrangements or
contracts) or determined by the Administrator in its discretion, will not be
extended by any notice period (e.g., Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Participant is a
Service Provider or the



--------------------------------------------------------------------------------



terms of Participant’s employment or service agreement, if any); the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively providing services for purposes of the Shares of
Restricted Stock (including whether Participant may still be considered to be
providing services while on a leave of absence and consistent with local law);
xii.unless otherwise agreed with the Company, the Shares of Restricted Stock,
and the income and value of the same, are not granted as consideration for, or
in connection with, the service Participant may provide as a Director or as a
member of the Board of Directors of any Subsidiary of the Company;
xiii.no claim or entitlement to compensation or damages shall arise from any
forfeiture of the Shares of Restricted Stock resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever, whether
or not later found to be invalid or in breach of the employment laws in the
jurisdiction where he or she is a Service Provider or the terms of his or her
employment or service agreement, if any);
xiv.unless otherwise provided in the Plan or by the Company in its discretion,
the Shares of Restricted Stock and the benefits evidenced by this Award
Agreement do not create any entitlement to have such Shares or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and
xv.none of the Company, the Employer or any Subsidiary shall be liable for any
foreign exchange rate fluctuation between Participant’s local currency and the
United States Dollar that may affect the value of the Shares of Restricted Stock
or of any amounts due to Participant pursuant to the release of such Shares from
escrow or the subsequent sale of any Shares acquired upon settlement.
1.Data Privacy Information and Consent.
i.European Union / European Economic Area / United Kingdom
1.Data Privacy Terms. The following data privacy terms govern the grant of
Shares of Restricted Stock under the Plan to Participants in the European Union
/ European Economic Area / United Kingdom.
2.Data Collection and Usage. The Company and the Employer collect, process and
use certain personal information about the Participant, including, but not
limited to, his or her name, home address, telephone number, email address, date
of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Awards granted under the Plan or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in his or her
favor (“Data”), for the purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Company’s collection, use, transfer
and other processing of Participant’s Data is necessary for the performance of
the Plan. Therefore, the legal basis for the processing of Data is contractual
necessity.
3.Stock Plan Administration Service Providers. The Company transfers Data to
Solium Capital Inc. (“Shareworks”), an independent service provider based in
Alberta, Canada which is assisting the Company with the implementation,
administration and management of the Plan. The Company may select a different
service provider or additional service providers and share Data with



--------------------------------------------------------------------------------



such other service providers in a similar manner. Participant may be asked to
agree on separate terms and data processing practices with the service provider,
with such agreement being a condition to the ability to participate in the Plan.
4.International Data Transfers. The Company and Shareworks are based in the
United States and Canada, respectively. If Participant is outside the United
States or Canada, Participant should note that his or her country has enacted
data privacy laws that are different from the United States or Canada and that
the United States and Canada might not provide a level of protection of personal
data equivalent to the level of protection in Participant's country. The United
States is subject to adequacy decisions by the European Commission and
Switzerland acknowledging that the United States provides an adequate level of
protection for personal data transferred to organizations in the United States
that have self-certified under the EU/U.S. and Swiss/U.S. Privacy Shield
Frameworks. The Company is self-certified under the EU/U.S. and Swiss/U.S.
Privacy Shield Frameworks. Shareworks has made contractual commitments to the
Company to comply with the EU/U.S. and Swiss/U.S. Privacy Shield Principles and
processes Participant’s personal data in a manner consistent with those
principles.
5.Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws. This period may extend
beyond Participant’s service relationship. When the Company or the Employer no
longer need Data for any of the above purposes, they will cease processing it in
this context and remove it from all of their systems used for such purposes, to
the fullest extent possible.
6.Data Subject Rights. Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access to or copies of
Data the Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv)
restrict the processing of Data, (v) restrict the portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, Participant can contact his or her local human resources
representative.
ii.Non-European Union / European Economic Area / United Kingdom
1.Data Privacy Terms. The following data privacy terms govern the grant of
Shares of Restricted Stock under the Plan to Participants outside the European
Union / European Economic Area / United Kingdom.
2.Data Collection and Usage. The Company and the Employer collect, process and
use certain personal information about the Participant, including, but not
limited to, his or her name, home address, telephone number, email address, date
of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Awards granted under the Plan or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or



--------------------------------------------------------------------------------



outstanding in his or her favor (“Data”), for the purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
legal basis, where required, for the processing of Data is the Participant’s
consent.
3.Stock Plan Administration Service Providers. The Company transfers Data to
Solium Capital Inc. (“Shareworks”), an independent service provider based in
Alberta, Canada which is assisting the Company with the implementation,
administration and management of the Plan. The Company may select a different
service provider or additional service providers and share Data with such other
service providers in a similar manner. Participant may be asked to agree on
separate terms and data processing practices with the service provider, with
such agreement being a condition to the ability to participate in the Plan.
4.International Data Transfers. The Company and Shareworks are based in the
United States and Canada, respectively. If Participant is outside the United
States or Canada, Participant should note that his or her country may have
enacted data privacy laws that are different from the United States or Canada
and that the United States and Canada might not provide a level of protection of
personal data equivalent to the level of protection in Participant's country.
Participant authorizes the Company, Shareworks and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes
implementing, administering and managing Participant’s participation in the
Plan.
5.Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws. This period may extend
beyond Participant’s service relationship. When the Company or the Employer no
longer need Data for any of the above purposes, they will cease processing it in
this context and remove it from all of their systems used for such purposes, to
the fullest extent possible.
6.Voluntariness and Consequences of Consent, Denial or Withdrawal. Participation
in the Plan is voluntary and Participant is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if he or she later
seeks to revoke the consent, Participant’s compensation from or service
relationship with the Employer will not be affected; the only consequence of
refusing or withdrawing his or her consent is that the Company would not be able
to grant Participant the Shares of Restricted Stock or other Awards under the
Plan or administer or maintain such Awards.
7.Data Subject Rights. Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access to or copies of
Data the Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv)
restrict the processing of Data, (v) restrict the portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or (vii)



--------------------------------------------------------------------------------



receive a list with the names and addresses of any potential recipients of Data.
To receive clarification regarding these rights or to exercise these rights,
Participant can contact his or her local human resources representative.
8.Additional Consents. Upon request of the Company or the Employer, Participant
agrees to provide an executed data privacy consent form to the Company and/or
the Employer (or any other agreements or consents that may be required by the
Company and/or the Employer) that the Company and/or the Employer may deem
necessary to obtain from Participant for the purpose of administering his or her
participation in the Plan in compliance with the applicable data privacy laws,
either now or in the future. Participant understands and agrees that he or she
will not be able to participate in the Plan if Participant fails to provide any
such consent or agreement requested by the Company and/or the Employer.
By clicking “Accept” on the Shareworks award acceptance page or otherwise
accepting this Award, Participant also provides his or her consent to the data
processing practices described in this section to the extent that such consent
is required by applicable law. For the avoidance of doubt, the consent provided
herein shall be in addition to, and not in lieu of, any consent Participant
might have previously provided to the processing of his or her personal
information in the context of an agreement or Award implemented under the Plan
and all such previous consent shall remain unaffected by the consent provided
herein.
1.Language. By accepting this Award, Participant acknowledges and represent that
he or she is proficient in the English language or has consulted with an advisor
who is sufficiently proficient in English as to allow him or her to understand
the terms of this Award Agreement and any other documents related to the Plan.
If Participant has received this Award Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
2.Insider Trading Restrictions/Market Abuse Laws. By accepting this Award,
Participant acknowledges that he or she is bound by all the terms and conditions
of the Company’s insider trading policy as may be in effect from time to time.
Participant further acknowledges that, depending on Participant’s or his or her
broker’s country or the country in which the Shares are listed, he or she may be
subject to insider trading restrictions and/or market abuse laws which may
affect Participant’s ability to accept, acquire, sell or otherwise dispose of
Shares, rights to Shares (e.g., Restricted Stock Units), or rights linked to the
value of Shares under the Plan during such times as Participation is considered
to have “inside information” regarding the Company (as defined by the laws in
the applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment or orders Participant placed before
participant possessed inside information. Furthermore, Participant could be
prohibited from (i) disclosing the inside information to any third party, which
may include fellow employees and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under the Company’s insider trading policy as may be in effect from time
to time. Participant acknowledges that it is his or her responsibility to comply
with any applicable restrictions, and Participant should speak to his or her
personal advisor on this matter.
3.Foreign Asset/Account, Exchange Control and Tax Requirements. Depending on
Participant’s country, Participant may be subject to foreign asset/account,
exchange control, tax reporting or other requirements which may affect
Participant’s ability to acquire or hold Shares of Restricted Stock or other
Shares under the Plan or cash received from participating in the Plan (including



--------------------------------------------------------------------------------



dividends and the proceeds arising from the sale of Shares) in a brokerage/bank
account outside Participant’s country. The Applicable Laws may require that
Participant report such Shares of Restricted Stock, other Shares, accounts,
assets or transactions to the applicable authorities in such country and/or
repatriate funds received in connection with the Plan to Participant’s country
with a certain time period or according to certain procedures. Participant
acknowledges that he or she is responsible for ensuring compliance with any
applicable requirements and should consult his or her personal legal advisor to
ensure compliance with Applicable Laws.



